DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The action is being examined in response to the request for continued examination filed July 22, 2022. 
Claims 2, 4, 10 have been cancelled.
Claims 1, 3, 5-9 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-085596, filed on April 26, 2019.

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. To begin, the Applicant’s arguments regarding the Kuroda and Moto reference are moot because these references no longer applied in this Office Action.
The Applicant contends that Choe does not address the deficiency identified with respect to claim 1. In particular, the Applicant believes that Choe does not describe or suggest, a controller that ‘estimates a maximum value of a traveling speed of the unmanned transfer vehicle at which an amplitude of a vibration predicted to be generated in the unmanned transfer vehicle is made equal to or less than a prescribed threshold on the basis of a condition of the road surface detected by the sensor and controls the unmanned transfer vehicle on the basis of the estimated maximum value,’ however, respectfully, the Examiner disagrees. 
Paragraph [0057] of Choe discloses comparing a vibration value, which is a quantified value based on various values regarding different characteristics of a vibration – including vibration displacement (i.e. vibration amplitude) – see [0055], of the unmanned vehicle to a reference vibration value that is deemed to be an upper limit of an acceptable vibration value of the vehicle. If the vibration value is greater than the prescribed limit, the driving speed of the vehicle is decreased in order to produce a vibration value at or under the limit. As a result, this optimal driving speed is now the maximum speed value allowed based on the predicted vibration amplitude generated in the vehicle. See also FIGS. 10-12 and [0077]-[0084], where the optimal driving speed and vibration values are estimated and predicted prior to the vehicle entering different road surface conditions.
The Allen and Wu references are still applied to overcome the deficiencies of the newly applied Matsuyama reference and Choe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US-20170090033) in view of Choe (US-20190227543).
Regarding Claim 1, Matsuyama discloses:
An unmanned transfer robot system comprising: an unmanned transfer vehicle that travels on a predetermined traveling path; (FIG. 1 vehicle 1, “The vehicle 1 is configured to preliminarily store map information and moving route information of a region where the vehicle 1 is to travel, and to travel on a predetermined route,” [0045])
a robot that is mounted on the unmanned transfer vehicle; (FIG. 5 boom 52)
a sensor that is mounted on the robot and that has a predetermined detection range; and (FIG. 5 surveillance camera 60)
a controller that controls the robot and the unmanned transfer vehicle, wherein the controller: (“The electric undercarriage 10 includes an undercarriage body 11 […] and a control unit not illustrated.” [0048])
operates the robot during traveling of the unmanned transfer vehicle so that a road surface in front of the unmanned transfer vehicle in an advancing direction is included in the predetermined detection range, the road surface in front of the unmanned transfer vehicle in the advancing direction being determined by the predetermined traveling path, (FIG. 4 scanning direction of the laser, “The distance detection unit 12 has a function of confirming a moving region ahead or the condition of the road surface, and includes a light-emitting unit that emits light, a light-receiving unit that receives light, and a scanning control unit that scans the emission direction of light in order that the light is emitted to a plurality of predetermined measured points in the space ahead.” [0070], see also [0074], [0099])
Matsuyama does not explicitly disclose estimating a maximum value of a traveling speed of the transfer vehicle at which an amplitude of vibration predicted is made equal to or less than a prescribed threshold based on the road surface detected, and controlling the vehicle based on the estimated maximum value. However, Choe explicitly discloses:
estimates a maximum value of a traveling speed of the unmanned transfer vehicle at which an amplitude of a vibration predicted to be generated in the unmanned transfer vehicle is made equal to or less than a prescribed threshold on the basis of a condition of the road surface detected by the sensor; and (FIG. 2 terrain scanner 120, “More specifically, the optimal driving speed adjuster 144 may decrease a calculated optimal driving speed when an obtained vibration value is greater than or equal to a first reference value, may not change the calculated optimal driving speed when the obtained vibration value is less than or equal to the first reference value and greater than or equal to a second reference value, and may increase the calculated optimal driving speed when the obtained vibration value is less than or equal to the second reference value.” [0054]-[0058])
controls the unmanned transfer vehicle on the basis of the estimated maximum value. (“Since the control signal generator 146 generates a driving control signal in a feedback manner using the optimal driving speed adjusted by the vibration value, it is possible to control the working vehicle 100 to be driven on the corresponding route at a speed similar to the actual optimal driving speed.” [0060])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Matsuyama to include the teachings of Choe in order to increase the driving stability of the working vehicle, as taught by Choe [0052].
Regarding Claim 3, Matsuyama does not explicitly disclose controlling the vehicle so that the traveling speed become the estimated maximum value. However, Choe discloses:
wherein the controller controls the unmanned transfer vehicle so that the traveling speed of the unmanned transfer vehicle becomes the estimated maximum value. (“Since the control signal generator 146 generates a driving control signal in a feedback manner using the optimal driving speed adjusted by the vibration value, it is possible to control the working vehicle 100 to be driven on the corresponding route at a speed similar to the actual optimal driving speed.” [0060])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Matsuyama to include the teachings of Choe in order to increase the driving stability of the working vehicle, as taught by Choe [0052].
Regarding Claim 6, Matsuyama discloses:
wherein the sensor acquires data indicating a condition of the predetermined detection range, and (“The distance detection unit 12 has a function of confirming a moving region ahead or the condition of the road surface,” [0070])
Matsuyama does not explicitly disclose estimating the maximum value on the basis of a temporal change in the data acquired by the sensor. However, Choe explicitly discloses:
wherein the controller estimates the maximum value on the basis of a temporal change in the data acquired by the sensor. (“The vibration measurer 130 may perform a function of acquiring information about the route scanned by the terrain scanner 120 when the working vehicle 100 is driven on this route.” [0038], [0054] and “The optimal driving speed adjuster 144 may adjust an optimal driving speed calculated by the optimal driving speed calculator 143 according to a vibration value calculated by the vibration value calculator 142. For this purpose, the optimal driving speed adjuster 144 may adjust a calculated optimal driving speed by comparing a vibration value with a reference value.” [0056])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Matsuyama to include the teachings of Choe in order to increase the driving stability of the working vehicle, as taught by Choe [0052].
Regarding Claim 9, Matsuyama does not explicitly disclose acquiring sensor data based on signal input outside of the controller. However, Choe discloses:
wherein the sensor acquires the data on the basis of a signal input to the controller from outside. (FIG. 6, “The communication interface 250 of the working vehicle 200 and the communication interface 310 of the driving information display device 300 may establish communication connection and exchange data wirelessly or by wire.” [0072])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Matsuyama to include the teachings of Choe in order to allow a user to input a command to the work vehicle, as taught by Choe [0074].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US-20170090033) in view of Choe (US-20190227543) as applied to claim 1, and further in view of Allen (US-20130338525).
Regarding Claim 5, Matsuyama discloses:
wherein the controller operates the robot so that the road surface farther in front of the unmanned transfer vehicle in the advancing direction is included in the predetermined detection range, (FIG. 4 scanning direction of the laser, “In the case where the two-dimensional scanning in the horizontal direction is performed by the distance detection unit 12, laser is emitted in the range with a predetermined center angle θ around the electric undercarriage 10. At that time, the region up to the longest light-receiving distance L0 in which the laser emitted from the laser emission center point P of the distance detection unit 12 impinges and is reflected on an object and received by the light-receiving unit is defined as a distance measurement region.” [0086])
Neither Matsuyama nor Choe explicitly disclose changing the position of the sensor as the traveling speed of the vehicle increases. However, Allen discloses:
as a traveling speed of the unmanned transfer vehicle becomes higher. (“During fast travel, the robot 100 may tilt the second 3-D image sensor 450b downward slightly to increase a total or combined field of view of both 3-D image sensors 450a, 450b, and to give sufficient time for the robot 100 to avoid an obstacle (since higher speeds generally mean less time to react to obstacles). At slower speeds, the robot 100 may tilt the second 3-D image sensor 450b upward or substantially parallel to the ground G to track a person that the robot 100 is meant to follow. Moreover, while driving at relatively low speeds, the robot 100 can pan the second 3-D image sensor 450b to increase its field of view around the robot 100. The first 3-D image sensor 450a can stay fixed (e.g., not moved with respect to the base 120) when the robot is driving to expand the robot's perceptual range.” [0030] and also “In some embodiments the first 3-D image sensor 450a and/or second 3-D image sensor 450b may be mounted to the robot via an articulated and/or telescoping arm for additional degrees of freedom and more particular orientation.” [0036])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Matsuyama and Choe to include the teachings of Allen in order to optimize sensor orientation based on the speed of the unmanned vehicle.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US-20170090033) in view of Choe (US-20190227543) in view of Allen (US-20130338525) as applied to claim 6, and further in view of Wu (WO-20200015615).
Regarding Claim 7, Matsuyama does not explicitly disclose estimating the maximum value on the basis of a temporal change in the data acquired by the sensor. However, Choe discloses:
wherein the controller estimates the maximum value on the basis of the temporal change in the data acquired by the sensor, (“The vibration measurer 130 may perform a function of acquiring information about the route scanned by the terrain scanner 120 when the working vehicle 100 is driven on this route.” [0038], [0054] and “The optimal driving speed adjuster 144 may adjust an optimal driving speed calculated by the optimal driving speed calculator 143 according to a vibration value calculated by the vibration value calculator 142. For this purpose, the optimal driving speed adjuster 144 may adjust a calculated optimal driving speed by comparing a vibration value with a reference value.” [0056])
The combination of Matsuyama, Choe and Allen does not explicitly disclose using a learning model that contains information regarding travel speed, road surface conditions and vibrations generated by the unmanned vehicle. However, Wu discloses:
a learning model […] the learning model being acquired by learning data sets of information about the traveling speed of the unmanned transfer vehicle, information about the condition of the road surface, and information about the vibration generated in the unmanned transfer vehicle. ((“Specifically, the training process of the model includes the following steps: E. Collect road condition information and speed information of the user during a preset number of times of driving, and divide the preset quantity of road condition information and speed information into a preset ratio. Training sample set and test sample set; F. Substituting road condition information and speed information in the training sample set into a neural network model” [page 5]))
Wu does not disclose accounting for information about the vibration generated in the neural network model. However, since Choe teaches that vibration information is important to account for when setting a driving speed of an unmanned vehicle, it would have been obvious to one of ordinary skill in the art to also include this information in Wu’s training model, as a matter of design choice and to additionally account for vibrations to safely drive the vehicle. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Matsuyama, Choe and Allen with Wu in order to enable to robot to apply previous experience to adapt to future missions.
Regarding Claim 8, the combination of Matsuyama, Choe and Allen does not explicitly disclose gathering sensor data at prescribed time intervals. However, Wu discloses:
wherein the sensor acquires the data at prescribed time intervals. (“The obtaining module 201 is configured to obtain road condition information and speed information of a user driving a vehicle during a preset period of time” [page 2])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Matsuyama, Choe and Allen with Wu in order to conserve the energy of the autonomous transfer vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664